United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1776
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Carl James McPipe,                       *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: October 25, 1999
                                Filed: October 29, 1999
                                    ___________

Before LOKEN, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Carl James McPipe challenges the sentence imposed by the district court1 after
he pleaded guilty to aiding and abetting the distribution of .2 grams of cocaine base
within 1,000 feet of a school, in violation of 21 U.S.C. §§ 841(a)(1) and 860, and 18
U.S.C. § 2. McPipe’s counsel has filed a brief, in which he argues that the court erred
in denying a two-level minor-role reduction under U.S. Sentencing Guidelines Manual
§ 3B1.2 (1997), and McPipe’s counsel has moved to withdraw pursuant to Anders v.


      1
        The HONORABLE JOHN R. TUNHEIM, United States District Judge for the
District of Minnesota.
California, 386 U.S. 738 (1967). Although we granted McPipe permission to file a pro
se supplemental brief, he has not done so.

       We conclude that the district court’s denial of the minor-role reduction is
unreviewable because the court granted the government’s downward-departure motion
and sentenced McPipe to a term of imprisonment below the range that would have
resulted if he had received the minor-role reduction. See United States v. Coleman,
132 F.3d 440, 441 (8th Cir.) (per curiam) (denial of mitigating-role reduction
unreviewable where defendant receives sentence below applicable Guidelines range
with or without requested reduction), cert. denied, 118 S. Ct. 1821 and 119 S. Ct. 116
(1998).

       After review of counsel’s Anders brief, along with our independent review of the
record in accordance with Penson v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous
issues. Accordingly, we affirm the judgment of the district court, and we grant
counsel’s motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-